Citation Nr: 0840724	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bipolar 
disorder, claimed as manic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  In a 
March 2006 decision, the Board remanded the case for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the March 2006 Remand, the Board recognized that upon 
receipt of the veteran's notice of disagreement in July 2004, 
the veteran was notified via letter in August 2004 of his 
right to elect the traditional appellate process or to elect 
decision review officer (DRO) review.  See 38 U.S.C.A. §§ 
5109A, 7105(d) (West 2002); 38 C.F.R. § 3.2600 (2008).  The 
Board observed that the veteran elected a DRO review in a 
statement received by the RO in September 2004, but the 
October 2004 statement of the case reflected that his case 
was reviewed by a rating specialist.  The Board noted that 
the veteran specifically, and timely, requested a DRO review 
of the appealed issue prior to a Board review and that this 
review was not accomplished and so the veteran was entitled 
to such.  See 38 C.F.R. § 3.2600 (2008).  On remand, the July 
2008 supplemental statement of the case issued after 
completion of requested development shows that once again the 
veteran's case underwent a review by a rating specialist 
("Specialized RVSR") instead of the elected DRO review.  

The Board is obligated by law to ensure that the RO complies 
with its directives as well as those of the United States 
Court of Appeals for Veterans Claims (Court). The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the appeal must be 
remanded for compliance with the Board's directive that the 
veteran's case undergo the elected DRO review.

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  During the course of this appeal, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in claims to reopen, the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The November 
2003, March 2005, April 2006, and March 2007 VCAA letters do 
not comply with Kent.  Thus, notice addressing this matter 
should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
service connection for bipolar disorder, 
claimed as manic depression based on new 
and material evidence by informing him of 
the elements required to establish 
service connection that were found 
insufficient in the January 2003 denial 
(i.e., evidence of treatment of a mental 
disorder in service, and evidence that 
the current mental disorder is related to 
his military service), as outlined by the 
Court in Kent.

2.  Thereafter, the veteran's claim 
should be reviewed by a Decision Review 
Officer or a Veterans Service Center 
Manager, consistent with the provisions 
of 38 C.F.R. § 3.2600.  The veteran and 
his representative must be provided with 
a Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond. The case should then be returned 
to the Board for appellate review.  Then, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




